April 16, 1958


Honorable Price Daniel       Opinion No. WW- 417.
Qovernor of Texas
Capi to1 Station             Re:   Are the monies appropriated
Austin, Texas                      under Senate Bill 471, Acts,
                                   55th Legislature, Regular
                                   Session, 1957, Chapter 502,
                                   page 1465, for the Texas
                                   Traffic Safety Council
                                   available for use of the
                                   Council, despite ,the fact
                                   that the bill was not sub-
                                   mitted to the Comptroller
Dear Covernor Daniel:              for certification?
          We have received your letter of April 4, in which
you state the Legislature passed Senate Bill 471, Acts 55th
Legislature, Regular Session, 1957, Chapter 502, page 1465,
giving the Texas Traffic Safety Council the following author-
ity:


               "Sec. 7. The Texas Traffic Safety
     Council may accept gifts, grants, or donations
     of money, or of property, from private sources
     to effectuate the purpose of thfs Aot. Any and
     all funda so donated shall be placed fn the
     State Treasury in a special fund called the
     Traffic Safety Fund and shall be expended in
     the same manner as other State monies are ex-
     pended, upon warrants drawn by the Comptroller
     upon the order of the Councfl. Such monies
     are hereby appropriated for the purpose of
     carrying out this Act."
          You further state that the Comptroller has notified
the Council that In a8 tiuchas Senate Bill 471 was not passed
to him for certiffcation, that none of the funds received as
donations and deposited in the State Treasury is appropriated
for this biennium.
Honorable Prloe Daniel, Page 2 (WW-417).


          You ask our opinion on two questions, substantially
as follows:

          1. Is It necessary that a bill containing
     an appropriation of only this type be passed to
     the Comptroller for his certification?

          2.  If the answer is "NO", then is the Texas
     Traffic Safety Counoil authorized to expend any
     donated funds deposited In the Treasury during
     this biennium?
          It is clear that the Legislature appropriated no
money to such fund or for such purposes8 except to the extent
that funds were available therein from specific donations.
If there are no donations, nothing Is appropriated. If there
are donations, that and no more is appropriated.
          Section 49a of Article III of the Constitution of
Texas reads in part as follows:
               1,
                . e . Prom and after January 1, 1945,
     save in the case of emergency and imperative public
     necessity and with a four-fifths vote of the total
     membership of each house, no appropriation in excess
     of the cash and anticipated revenue of the funds
     from which such appropriation is to be made shall
     be valid. From and after January 1, 1945, no bill
     containing an appropriation shall be considered as
     passed or be sent to the Qovernor for consideration
     until and unless the Comptroller of Public Aacounts
     endorses his certifioate thereon, showing that the
     amount appropriated is within the amount estimated
     to be available in the affected funds. . ~ ."
          If Senate Bill 471 had been submitted to the Comp-
troller for certification, the only action he could have taken
would have been to certify that funds for paying this approp-
riation would be available. In keeping with the import of the
holding of this Department in Opinion No. ~~-416 and author-
ities therein cited, we wish to advise you that, In our opinion,
Senate Bill 471, appropriating to the Texas Traffic Safety
Council accepted contributions and donations deposited in the
special fund, known as the Traffic Safety Fund, for the speci-
fied purposes, is not such an appropriation bill requiring
certification by the Comptroller of Public Accounts.
Honorable Price Daniel, Page 3 (WW-417).



                                     _ it
          In answer to your questions,   _ Is not
                                              .   necessary
                                                      .     that
a bill containing an appropriation of Only thls type De paSSed
to the Comptroller for his certification, and the Texas Traffic
Safety Council is authorized to expend any such donated funds
deposited in the State Treasury during this biennium.
                              SUMMARY
               The funds received by the Texas Traffic
               Safety Council in the form of donations
               and aontrlbutlons, which were appropri-
               ated under Senate Bill 471, are available
               to the Texas Traffic Safety Council,
               despite the fact that Senate Bill 471
               was not submitted to the Comptroller for
               certification, such certiflaatlon not
               being required of this type of approprl-
               ation.
                                    Very truly yours,
                                    WILL WILSON
                                    Attorney General of Texas
                                        j,l;          ,
                                    By 7.h;~.~J; [ i !t,, '/
                                                           ',
                                        Tom I. McFarling    'z
                                        Assistant

TIH:wb:pf
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
J. Mark McLaughlin
J. Arthur Sandlin
B. H. Tlmmins, Jr.
REVIEWED FOR THE ATTORNEY GENERAL

Bg:   W. V. Geppert.